         Case 1:20-cv-02625-LGS Document 95 Filed 10/26/20 Page 1 of 19
                                                   Plaintiff's motion for reconsideration is DENIED as
                                                   moot. The Court's Order at Dkt. No. 85 should not be
                                                   construed to mean that Defendants do not have an
  IN THE UNITED STATES DISTRICT COURT FOR          obligation to serve expert disclosures pursuant to
    THE SOUTHERN DISTRICT OF NEW YORK              Federal Rule of Civil Procedure 26(a)(2)(b). To the
                                                   extent that Defendants intend to rely upon a treating
   Scott Powers, individually, as                § physician at trial, for testimony beyond what he or
   Representative of the Estate of Erika Zak,    § she observed as a fact witness during the course of
   and as the natural guardian of L.P., a minor, § treatment of Ms. Zak, Defendants shall serve
                                                 § disclosures pursuant to Federal Rule of Civil Procedure
   Plaintiff,                                    § 26(a)(2)(B), by the deadlines set forth in the Court's
                                                 § Order at Docket No. 85 (i.e., October 30, 2020, or for
   v.                                            § rebuttal experts, November 30, 2020).
                                                 §
   Constantinos Sofocleous and Memorial          § The Clerk of Court is respectfully directed to close the
   Sloan Kettering Cancer Center,                § motion at Dkt. No. 91.
                                                 §
           Defendants.                           § So Ordered.
                                                   Dated: October 26, 2020
                                                           New York, New York
                                                        CIVIL ACTION NO. 1:20-cv-02625

                        PLAINTIFF’S MOTION FOR RECONSIDERATION
      Plaintiff respectfully requests that the Court apply a particular provision from the recent
Order on Discovery Motions [doc. 81] to all parties, rather than solely to Plaintiff. The provision

about which Plaintiff seeks reconsideration orders Plaintiff to serve a full Federal Rule of Civil

Procedure 26(a)(2)(B) expert disclosure—including a signed report and list of recent testimony—

if Plaintiff to intends to rely on Erika Zak’s treating physicians for anything beyond what he or she

observed while treating Ms. Zak:
       To the extent that Plaintiff intends to rely upon a treating physician at trial, for
       testimony beyond what he or she observed as a fact witness during the course of
       treatment of Ms. Zak, Plaintiff shall, within two weeks of the deposition of that
       treating physician, provide supplemental disclosures pursuant to Federal Rule of
       Civil Procedure 26(a)(2)(B).

By this motion, Plaintiff seeks to have this provision apply equally to Defendants.

                                              Respectfully submitted,
                                              HENDLER FLORES LAW, PLLC
                                              By: /s/ Rebecca Ruth Webber
                                              Rebecca Ruth Webber
                                              rwebber@hendlerlaw.com
                                              1301 West 25th Street, Suite 400
                                                                                                   1
                                              Austin, Texas 78705
Case 1:20-cv-02625-LGS Document 95 Filed 10/26/20 Page 2 of 19


                            Tel: (512) 439-3200
                            Fax: (512) 439-3201
                            ATTORNEY FOR PLAINTIFF




                                                                 2
         Case 1:20-cv-02625-LGS Document 95 Filed 10/26/20 Page 3 of 19




                              IN THE UNITED STATES DISTRICT COURT FOR
                                THE SOUTHERN DISTRICT OF NEW YORK

   Scott Powers, individually, as                     §
   Representative of the Estate of Erika Zak,         §
   and as the natural guardian of L.P., a minor,      §
                                                      §
   Plaintiff,                                         §
                                                      §    CIVIL ACTION NO. 1:20-cv-02625
   v.                                                 §
                                                      §
   Constantinos Sofocleous and Memorial               §
   Sloan Kettering Cancer Center,                     §
                                                      §
             Defendants.                              §


         MEMORANDUM SUPPORTING PLAINTIFF’S MOTION FOR RECONSIDERATION
        Plaintiff respectfully requests that the Court apply a particular provision from the recent

Order on Discovery Motions [doc. 81] to all parties, rather than solely to Plaintiff. The provision

about which Plaintiff seeks reconsideration orders Plaintiff to serve a full Federal Rule of Civil

Procedure 26(a)(2)(B) expert disclosure—including a signed report and list of recent testimony—

if Plaintiff intends to rely on Erika Zak’s treating physicians for anything beyond what he or she

observed while treating Ms. Zak:

        To the extent that Plaintiff intends to rely upon a treating physician at trial, for
        testimony beyond what he or she observed as a fact witness during the course of
        treatment of Ms. Zak, Plaintiff shall, within two weeks of the deposition of that
        treating physician, provide supplemental disclosures pursuant to Federal Rule of
        Civil Procedure 26(a)(2)(B).

[Doc. 81].

        The Parties’ dueling expert disclosures regarding Ms. Zak’s doctor, Skye Mayo,

illustrate why it is arbitrary and highly prejudicial to Plaintiff for the Court’s recent order

to apply only to Plaintiff.

                                                                                                  1
            Case 1:20-cv-02625-LGS Document 95 Filed 10/26/20 Page 4 of 19




           Skye Mayo, M.D. was the first—and thus far, the only—of Ms. Zak’s treating physicians to

be deposed in this case. Dr. Mayo treated Ms. Zak’s underlying cancer at Oregon Health and

Science University both before and after the 2017 ablation procedure at issue in this case. Neither

Plaintiff nor Defendants have retained Dr. Mayo as an expert in this case. No Party had any way

of knowing what Dr. Mayo’s would say at his deposition prior to the deposition itself.

           Out of an abundance of caution and in order to preserve his option to rely on Dr. Mayo

as an unretained expert, Plaintiff served a Rule 26(a)(2)(C) 1 disclosure regarding the testimony

that he hoped to elicit from Dr. Mayo. Plaintiff served this disclosure prior to Dr. Mayo’s

deposition. Plaintiff’s September 30, 2020 Rule 26(a)(2)(C) disclosure regarding Dr. Mayo is

attached as Exhibit A.

           Because Dr. Mayo would only agree to appear in this case subject to a subpoena and

because his employer would not allow Mayo to speak to Plaintiff’s counsel outside of his

deposition, Plaintiff’s Rule 26(a)(2)(C) disclosure notified Defendants of the testimony that

Plaintiff’s counsel intended to elicit. For example, Plaintiff disclosed that:

           Dr. Mayo may give expert opinions about Erika’s cancer treatment, treatment for
           her liver failure, the progress of her response to treatment for her cancer, the
           likelihood of surviving her cancer, or Ms. Zak’s pain and suffering because of her
           liver failure. Plaintiff also intends to elicit testimony regarding the damage the
           ablation procedure of April 2017 caused to Erika Zak’s liver; under what
           circumstances Dr. Mayo consulted a tumor board concerning Erika Zak’s condition
           and the reasons for doing so; and the general circumstances under which he
           believes consultation of a tumor board is appropriate.

1
    Rule 26(a)(2)(C) states:
           Witnesses Who Do Not Provide a Written Report. Unless otherwise stipulated or ordered by the
           court, if the witness is not required to provide a written report, this disclosure must state:
                      (i) the subject matter on which the witness is expected to present evidence
                      under Federal Rule of Evidence 702, 703, or 705; and
                      (ii) a summary of the facts and opinions to which the witness is expected to
                      testify.

                                                                                                            2
             Case 1:20-cv-02625-LGS Document 95 Filed 10/26/20 Page 5 of 19




Exhibit A (emphasis added).

           Defendants vociferously objected to Plaintiff’s September 30, 2020 Rule 26(a)(2)(C)

disclosure regarding Dr. Mayo and insisted that Plaintiff must instead serve a Rule 26(a)(2)(B) 2

disclosure complete with a signed report from Dr. Mayo.

           The Parties first addressed this issue of expert disclosures for treating physicians in their

October 2, 2020 joint letter to the Court [doc. 73]. Defendants cited Coolidge v. U.S., case no.

10-CV-363S, 2015 WL 5714237 (W.D.N.Y. Sept. 25, 2015) as support for their argument that Dr.

Mayo and Ms. Zak’s other doctors could not give opinions about anything beyond their own

medical treatment of Ms. Zak:




2
    Rule 26(a)(2)(B) states:
           Witnesses Who Must Provide a Written Report. Unless otherwise stipulated or ordered by the
           court, this disclosure must be accompanied by a written report—prepared and signed by the
           witness—if the witness is one retained or specially employed to provide expert testimony in the
           case or one whose duties as the party's employee regularly involve giving expert testimony. The
           report must contain:
                     (i) a complete statement of all opinions the witness will express and the basis
                     and reasons for them;
                     (ii) the facts or data considered by the witness in forming them;
                     (iii) any exhibits that will be used to summarize or support them;
                     (iv) the witness's qualifications, including a list of all publications authored in the
                     previous 10 years;
                     (v) a list of all other cases in which, during the previous 4 years, the witness
                     testified as an expert at trial or by deposition; and
                     (vi) a statement of the compensation to be paid for the study and testimony in
                     the case.

                                                                                                               3
         Case 1:20-cv-02625-LGS Document 95 Filed 10/26/20 Page 6 of 19




[Doc. 73]. Note that Defendants explicitly identified potential deposition questions about the

“need for tumor board involvement” as improper without a full Rule 26(a)(2)(B) disclosure

accompanied by a signed expert report.

       Plaintiff responded that Defendants’ authority was inapposite because Coolidge was

about undisclosed opinions rather than opinions disclosed pursuant to Rule 26(a)(2)(C).




[Doc. 73]. Plaintiff cited the Court to Socha v. 110 Church, LLC, case no. 21-mc-102, 2014 WL

5757713 (S.D.N.Y. Nov. 5, 2014) which ruled in a fact pattern similar to this case that “an

abbreviated disclosure pursuant to FRCP 26(a)(2)(C) is likely adequate because it is

supplemented by [medical] records”.

       The Parties again addressed this issue of expert disclosures for treating physicians in their

October 6, 2020 joint letter to the Court:




                                                                                                  4
         Case 1:20-cv-02625-LGS Document 95 Filed 10/26/20 Page 7 of 19




[Doc. 80, ¶ 6].
       The Court ruled for Defendants on this issue and ordered that a full expert disclosure and

report must be served if Plaintiff intended to rely on any of Ms. Zak’s doctors “for testimony

beyond what he or she observed as a fact witness during the course of treatment of Ms. Zak”.

The Court’s Order made the requirement of a full report specific to Plaintiff only:

       To the extent that Plaintiff intends to rely upon a treating physician at trial, for
       testimony beyond what he or she observed as a fact witness during the course of
       treatment of Ms. Zak, Plaintiff shall, within two weeks of the deposition of that
       treating physician, provide supplemental disclosures pursuant to Federal Rule of
       Civil Procedure 26(a)(2)(B).

[Doc. 81 (emphasis added)].

Dr. Mayo was deposed on October 8, 2020.

       Today, October 22, 2020, Defendants served their Rule 26(a)(2)(C) disclosure regarding

Dr. Mayo notifying Plaintiff that they intend to “rely on the deposition testimony of Skye C. Mayo,

M.D. as expert opinion testimony at trial.” Defendants’ Rule 26(a)(2)(C) disclosure is attached as

Exhibit B. Having had the benefit of already hearing Dr. Mayo’s testimony, Defendants’ Rule

26(a)(2)(C) disclosure is definitive, as opposed to Plaintiff’s pre-deposition Rule 26(a)(2)(C)

disclosure which was quite indefinite and more or less aspirational. For example, Defendants


                                                                                                 5
         Case 1:20-cv-02625-LGS Document 95 Filed 10/26/20 Page 8 of 19




were able to disclose that they will rely on Dr. Mayo’s deposition testimony regarding “the

general use of tumor boards, consent discussions, complications during procedures, Ms. Zak’s

liver damage and ultimate outcome, and Ms. Zak’s cancer and response on Pembro.” Exhibit B.

       Defendants disclosure does not include a report authored and signed by Dr. Mayo. Nor

does it include Dr. Mayo’s qualifications, a list of his publications, or a list of his previous

testimony. To be clear, after insisting that Plaintiff must somehow obligate Dr. Mayo—a non-

retained, very busy medical doctor—to write and sign a full expert report, and after winning a

ruling stating that Plaintiff must do so, Defendants did not serve a report.

       Perhaps the most perplexing portion of Defendants’ disclosure, they state that they will

rely on Dr. Mayo for expert opinions regarding “the general use of tumor boards”. This is exactly

the subject matter about which Defendants previously argued that Plaintiff could not even ask

questions during his discovery deposition of Dr. Mayo, much less rely on at trial [doc. 73]. It will

be highly prejudicial to Plaintiff if this Court applies Rule 26(a)(2) in one way to Plaintiff and in a

different way to Defendants. Plaintiffs simply seek an equitable application of the Rule.

       For these reasons, Plaintiff respectfully requests that the Court reconsider its recent order

and make it applicable to all Parties.

                                               Respectfully submitted,
                                               HENDLER FLORES LAW, PLLC
                                               By: /s/ Rebecca Ruth Webber
                                               Rebecca Ruth Webber
                                               rwebber@hendlerlaw.com
                                               1301 West 25th Street, Suite 400
                                               Austin, Texas 78705
                                               Tel: (512) 439-3200
                                               Fax: (512) 439-3201
                                               ATTORNEY FOR PLAINTIFF



                                                                                                     6
Case 1:20-cv-02625-LGS Document 95 Filed 10/26/20 Page 9 of 19
         Case 1:20-cv-02625-LGS Document 95 Filed 10/26/20 Page 10 of 19




                     IN THE UNITED STATES DISTRICT COURT OF THE
                           SOUTHERN DISTRICT OF NEW YORK


 Scott Powers, individually, as                    §
 Representative of the Estate of Erika Zak,        §
 and as the natural guardian of L.P., a            §
 minor,                                            §
                                                   §
         Plaintiff,                                § Civil Action No. 1:20-cv-02625
                                                   §
                        v.                         §
                                                   §
 Constantinos Sofocleous and Memorial              §
 Sloan Kettering Cancer Center,                    §
                                                   §
          Defendants.                              §
                                                   §


              PLAINTIFF’S DISCLOSURE PURSUANT TO FRCP 26(a)(2)(C)
                REGARDING THE DEPOSITIONS OF SKYE MAYO, MD


        Pursuant to Rule 26(a)(2)(C), Plaintiff hereby gives notice to Defendants that Plaintiff

intends to develop expert testimony from Skye Mayo. Dr. Mayo may give expert opinions about

Erika’s cancer treatment, treatment for her liver failure, the progress of her response to treatment

for her cancer, the likelihood of surviving her cancer, or Ms. Zak’s pain and suffering because of

her liver failure.

        Plaintiff also intends to elicit testimony regarding the damage the ablation procedure of

April 2017 caused to Erika Zak’s liver; under what circumstances Dr. Mayo consulted a tumor

board concerning Erika Zak’s condition and the reasons for doing so; and the general

circumstances under which he believes consultation of a tumor board is appropriate. Plaintiff

further intends to elicit testimony from Dr. Mayo concerning the efficacy of the available

alternative treatment modalities to address the lesions that were present in Zak’s liver in March

and April 2017, whether doctors at Memorial Sloan Kettering consulted with him as to what he
        Case 1:20-cv-02625-LGS Document 95 Filed 10/26/20 Page 11 of 19




would advise for the available alternative treatment modalities including ablation, his opinion

whether ablation under the circumstances was recommended for Erika Zak given the location of

the lesions, the volume of tissue ablated, and his opinions regarding what contributed to Zak’s

need for a liver transplant, and the efforts he and Oregon Health and Sciences University made to

obtain her a liver transplant. Plaintiff also intends to elicit Dr. Mayo’s testimony regarding the

informed consent obtained from Erika Zak for the 2017 ablation procedure, the informed consent

he obtained from Erika Zak on any occasion that he did so, and the informed consent he seeks to

obtain from his patients and the reasons for doing so. Plaintiff also intends to elicit Dr. Mayo’s

testimony regarding what responsibility Erika Zak or Scott Powers had to challenge or doubt Erika

Zak’s doctors’ recommendations for treatment including the decision to proceed with the 2017
ablation.

       Plaintiff will supplement this disclosure following Dr. Mayo’s deposition to the extent

Plaintiff intends to present any of Dr. Mayo’s testimony at trial under FRE 702, 703, or 705.



Dated: September 30, 2020

                                                            Respectfully submitted,

                                                            HENDLER FLORES LAW, PLLC



                                                            ______________________________
                                                            Scott M. Hendler – Pro Hac Vice
                                                            shendler@hendlerlaw.com
                                                            Rebecca R. Webber – Pro Hac Vice
                                                            rwebber@hendlerlaw.com
                                                            1301 W. 25th Street, Suite 400
                                                            Austin, Texas 78705
                                                            Tel: (512) 439-3200
                                                            Fax: (512) 439-3201
        Case 1:20-cv-02625-LGS Document 95 Filed 10/26/20 Page 12 of 19




                               CERTIFICATE OF SERVICE

I certify that Plaintiff’s Disclosure Pursuant to FRCP 26(a) (2) (C) Regarding the Deposition of
Skye Mayo, MD served on all counsel of record via electronic mail on September 30, 2020.




                                                           ______________________________
                                                           Scott M. Hendler – Pro Hac Vice
Case 1:20-cv-02625-LGS Document 95 Filed 10/26/20 Page 13 of 19
        Case 1:20-cv-02625-LGS Document 95 Filed 10/26/20 Page 14 of 19




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


Scott Powers, individually, as Representative of the        Case No.:
Estate of Erika Zak, and as the natural guardian of         1:20-cv-02625 (LGS)
L.P., a minor,

                              Plaintiff,
                                                            DEFENDANTS’ DISCLOSURE OF
       vs.                                                  EXPERT TESTIMONY

Constantinos Sofocleous, and Memorial Sloan
Kettering Cancer Center,

                              Defendants.



       Defendants, Constantinos Sofocleous, M.D. s/h/a Constantinos Sofocleous, and

Memorial Hospital for Cancer and Allied Diseases s/h/a Memorial Sloan Kettering Cancer

Center (“Memorial”) (collectively “the Defendants”) by and through their attorneys, Kaufman

Borgeest & Ryan LLP, hereby reserve the right to rely on the deposition testimony of Skye C.

Mayo, M.D. as expert opinion testimony at trial under Federal Rule of Evidence 702, 703, and/or

705, and pursuant to the Court’s Order dated October 8, 2020 (Doc. 81). Defendants reserve the

right to supplement and/or amend this disclosure.

       1.      Identity of Expert: Skye C. Mayo, M.D. Surgical Oncologist and Erika Zak’s

treating physician at Oregon Health & Science University.

       2.      Subject matter the expert is expected to present evidence under: The subject

matters include the general use of tumor boards, consent discussions, complications during

procedures, Ms. Zak’s liver damage and ultimate outcome, and Ms. Zak’s cancer and response

on Pembro.




                                                                                         6826328
        Case 1:20-cv-02625-LGS Document 95 Filed 10/26/20 Page 15 of 19




       3.      Summary of the facts and opinions the expert is expected to testify:              In

accordance with plaintiff’s subpoena and notice of deposition, on October 8, 2020, Dr. Mayo’s

deposition was taken in this matter. Defendants reserve the right to rely on the below deposition

testimony of Dr. Mayo as expert testimony at trial:

               i)      Tumor Board: There is not a standardized definition of what constitutes a

tumor board. The vast majority of patients are not presented at a tumor board prior to any

procedure or treatment, especially when the care and treatment is fairly clear and there is no

treatment juncture.   A tumor board is not a clinical approach to treatment.          The general

indications and/or reasons for presenting a case to a tumor board were not applicable to this case.

Whether to present a patient’s case at a tumor board is never mandatory for any patient or

provider.

               ii)     Informed Consent: There is no specific or standard time to spend with a

patient during a consent discussion. The time can range from a few minutes to an hour or more

depending upon many factors including, for example, if the patient has questions, how extensive

the procedure is, the patient’s ability to understand the information, the patient’s medical

sophistication, the patient’s underlying medical condition, etc. The patient and physician sign

and date a pre-printed consent form to document that the consent discussion took place. The

physician’s accompanying clinic note includes a template that can be amended a little bit for the

specific procedure to document the consent discussion. When discussing potential risks of a

procedure with the patient, the physician is unable to enumerate all potential risks and there are

risks the physician cannot anticipate.




                                                2
                                                                                             6826328
        Case 1:20-cv-02625-LGS Document 95 Filed 10/26/20 Page 16 of 19




                iii)    Complications: Complications, including unanticipated complications,

occur in medicine due to the human condition and the imperfection of the tools used to treat

patients.   Complications occur in the best of hands and can occur in low risk procedures.

                iv)     Ms. Zak’s Liver Damage: It is not fair to say that the April 10, 2017

ablation irreparably damaged Ms. Zak’s central liver, biliary system, portal vein system and

hepatic arterial system. Ms. Zak’s clinical course and eventual outcome was the result of many

factors, including extensive treatment with hepatic arterial infusion that causes biliary toxicity

and damage to the lumen of the arteries in the liver, various systemic chemotherapy causing

biliary damage, and prior operations, such that Ms. Zak’s ultimate outcome was multifactorial

and cannot be attributed to one thing. Moreover, complications from treatment of cancer,

including pump treatment, can lead to liver failure. Overwhelming burden of disease in the liver

can also cause liver failure.

                v)      Ms. Zak’s metastatic cancer and response to Pembro: Ms. Zak’s

“excellent” response on Pembro as described by Dr. Mayo on March 18, 2018 in no way implied

what Ms. Zak’s future course would have been with the disease. Excellent disease control is not

anticipated for patients like Ms. Zak with multifocal disease (i.e., lots of liver metastasis) and

ultimately the cancer progresses. It was highly unlikely that Ms. Zak would ever have been

cured with liver pump treatment or with other treatment. In addition, tumor markers are not very

specific or sensitive overall.




                                                3
                                                                                             6826328
       Case 1:20-cv-02625-LGS Document 95 Filed 10/26/20 Page 17 of 19




DEFENDANTS RESERVE THE RIGHT TO FURTHER SUPPLEMENT OR AMEND
THE FOREGOING EXPERT DISCLOSURE AT ANY TIME PRIOR TO TRIAL IN
THIS ACTION.


Dated: October 22, 2020

                                          Very truly yours,


                                          /s/ Betsy D. Baydala
                                          Betsy D. Baydala (4661120)
                                          KAUFMAN BORGEEST & RYAN LLP
                                          120 Broadway, 14th Floor
                                          New York, NY 10271
                                          Telephone: (212) 980-9600
                                          Fax: (212) 980-9291
                                          E-mail: bbaydala@kbrlaw.com

                                          Counsel for Defendants




                                      4
                                                                         6826328
        Case 1:20-cv-02625-LGS Document 95 Filed 10/26/20 Page 18 of 19




                                CERTIFICATE OF SERVICE

        I hereby certify that, on October 22, 2020, I electronically served the foregoing document
to the following counsel of record for Plaintiff Scott Powers at the email addresses listed below:


       Hendler Flores Law, PLLC
       1301 West 25th Street, Suite 400
       Austin, Texas 78705
       Telephone: (512) 439-3202
       Fax: (512) 439-3201
       shendler@hendlerlaw.com
       rwebber@hendlerlaw.com
       lgoettsche@hendlerlaw.com


                                                                   /s/ Betsy D. Baydala
                                                                   Betsy D. Baydala




                                                5
                                                                                            6826328
          Case 1:20-cv-02625-LGS Document 95 Filed 10/26/20 Page 19 of 19



                       IN THE UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF NEW YORK

 Scott Powers, individually, as
 Representative of the Estate of Erika Zak,       §
 and as the natural guardian of L.P., a minor,    §
                                                  §
 Plaintiff,                                       §
                                                  § CIVIL ACTION NO. 1:20-cv-02625
 v.                                               §
                                                  §
 Constantinos Sofocleous and Memorial             §
 Sloan Kettering Cancer Center,                   §
                                                  §
         Defendants.                              §


                                     NOTICE OF SERVICE

       Plaintiff, by and through the undersigned attorney, hereby gives notice that he served a

true and correct copy of the documents listed below to counsel of record for Defendant

Constantinos Sofocleous and Memorial Sloan Kettering Cancer Center via electronic mail on

October 22, 2020.


       1. PLAINTIFF’S MOTION FOR RECONSIDERATION

       2. MEMORANDUM SUPPORTING PLAINTIFF’S MOTION FOR RECONSIDERATION


                                                  Respectfully submitted,
                                                  HENDLER FLORES LAW, PLLC



                                            By:
                                                  Scott M. Hendler
                                                  shendler@hendlerlaw.com
                                                  Rebecca Ruth Webber
                                                  rwebber@hendlerlaw.com
                                                  1301 West 25th Street, Suite 400
                                                  Austin, Texas 78705
                                                  Tel: (512) 439-3200
                                                  Fax: (512) 439-3201
                                                  ATTORNEYS FOR PLAINTIFF
